Name: COMMISSION REGULATION (EC) No 2064/96 of 29 October 1996 determining the extent to which applications lodged in October 1996 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy
 Date Published: nan

 30 . 10 . 96 EN Official Journal of the European Communities No L 277/5 COMMISSION REGULATION (EC) No 2064/96 of 29 October 1996 determining the extent to which applications lodged in October 1996 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted HAS ADOPTED THIS REGULATION: Article 1 1 . Applications for import licences for the period 1 October to 31 December 1996 submitted pursuant to Regulations (EC) No 1474/95 and (EC) No 1251 /96 shall be met as referred to in Annex I. 2 . During the first 10 days of the period 1 January to 31 March 1997 applications may be lodged pursuant to Regulations (EC) No 1474/95 and (EC) No 1251 /96 for import licences for a total quantity as referred to in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/95 (') opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin , as last amended by Regulation (EC) No 1219/96 (2), and in particular Article 5 (5) thereof, Having regard to Commission Regulation (EC) No 1251 /96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin (3), and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1996 are, in the case of all products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution; Whereas the surplus to be added to the quantity available for the following period should be determined, Article 2 This Regulation shall enter into force on 30 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6. 1995, p. 19 . (2) OJ No L 161 , 29 . 6 . 1996, p. 55 . (3) OJ No L 161 , 29 . 6 . 1996, p. 136 . No L 277/6 Ã Ã Ã Ã Official Journal of the European Communities 30 . 10 . 96 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1996 El 100,00 E2 69,87 E3 100,00 PI 100,00 P2 5,94 P3 5,13 P4 10,87 ANNEX II (tonnes) Group number Available quantities El 85 992,80 E2 1 571,00 E3 4 956,88 Pi 310,00 P2 200,00 P3 59,00 P4 50,00